                 Case 20-10343-LSS   Doc 1662-2    Filed 11/13/20   Page 1 of 29




                                          Exhibit A-1

                     Summary of Services, September 1 – September 30, 2020




4840-3093-6014
                      Case 20-10343-LSS                  Doc 1662-2            Filed 11/13/20            Page 2 of 29


                                                                                                                     Invoice Number: 21451998
                                                                                                                Invoice Date: October 28, 2020
                                                                                                         Matter Name: BSA/Hartford Litigation
                                                                                                         Client/Matter Number: 0020234.00018
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                   For Professional Services Through September 30, 2020

Total Fees                                                                                                                            $3,568.50

Total Expenses                                                                                                                             $0.00

Total Fees, Expenses and Charges                                                                                                      $3,568.50

Total Invoice Balance Due                                                                                                       USD $3,568.50

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21451998  Client Number 0020234.00018  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 3 of 29
                        Case 20-10343-LSS           Doc 1662-2   Filed 11/13/20    Page 4 of 29

Invoice Number: 21451998                                                                           October 28, 2020
Matter Name: BSA/Hartford Litigation                                                                    Page 3 of 3
Client/Matter Number: 0020234.00018
Billing Attorney: Ernest Martin, Jr.

                                                     Timekeeper Summary

                   Timekeeper           Title                    Hours            Rate       Amount

                   Adrian Azer          Partner                    2.10      $700.00        $1,470.00
                   Ernest Martin, Jr.   Partner                    0.30      $975.00          $292.50
                   Carla Green          Associate                  3.10      $560.00        $1,736.00
                   Tiffany Thrasher     Paralegal                  0.20      $350.00           $70.00

                   Total Professional Summary                                               $3,568.50


Total Fees, Expenses and Charges                                                                             $3,568.50

Total Amount Due                                                                                        USD $3,568.50
                      Case 20-10343-LSS                  Doc 1662-2            Filed 11/13/20              Page 5 of 29


                                                                                                                      Invoice Number: 21451999
                                                                                                                 Invoice Date: October 28, 2020
                                                                                                         Matter Name: General Insurance Matters
                                                                                                          Client/Matter Number: 0020234.00024
                                                                                                              Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGown, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                   For Professional Services Through September 30, 2020

Total Fees                                                                                                                            $182,769.50

Total Expenses                                                                                                                              $0.00

Total Fees, Expenses and Charges                                                                                                      $182,769.50

Total Invoice Balance Due                                                                                                       USD $182,769.50

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21451999  Client Number 0020234.00024  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 6 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 7 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 8 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 9 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 10 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 11 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 12 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 13 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 14 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 15 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 16 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 17 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 18 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 19 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 20 of 29
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 21 of 29
                      Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 22 of 29

Invoice Number: 21451999                                                                October 28, 2020
Matter Name: General Insurance Matters                                                     Page 18 of 18
Client/Matter Number: 0020234.00024
Billing Attorney: Ernest Martin, Jr.


Total Amount Due                                                                        USD $182,769.50
                     Case 20-10343-LSS                  Doc 1662-2            Filed 11/13/20             Page 23 of 29


                                                                                                                     Invoice Number: 21452000
                                                                                                                Invoice Date: October 28, 2020
                                                                                                                   Matter Name: BSA/
                                                                                                         Client/Matter Number: 0020234.00026
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                   For Professional Services Through September 30, 2020

Total Fees                                                                                                                              $630.00

Total Expenses                                                                                                                             $0.00

Total Fees, Expenses and Charges                                                                                                        $630.00

Total Invoice Balance Due                                                                                                       USD $630.00

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21452000  Client Number 0020234.00026  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 24 of 29
                     Case 20-10343-LSS                  Doc 1662-2            Filed 11/13/20             Page 25 of 29


                                                                                                                    Invoice Number: 21452001
                                                                                                               Invoice Date: October 28, 2020
                                                                                                Matter Name: BSA/D&O Insurance Consulting
                                                                                                        Client/Matter Number: 0020234.00028
                                                                                                            Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                   For Professional Services Through September 30, 2020

Total Fees                                                                                                                             $877.50

Total Expenses                                                                                                                            $0.00

Total Fees, Expenses and Charges                                                                                                       $877.50

Total Invoice Balance Due                                                                                                       USD $877.50

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21452001  Client Number 0020234.00028  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
                          Case 20-10343-LSS            Doc 1662-2          Filed 11/13/20         Page 26 of 29

Invoice Number: 21452001                                                                                                October 28, 2020
Matter Name: BSA/D&O Insurance Consulting                                                                                    Page 2 of 2
Client/Matter Number: 0020234.00028
Billing Attorney: Ernest Martin, Jr.


For Professional Services Through September 30, 2020


                                                             Professional Fees

Date         Timekeeper              Description                                                                     Hours        Amount

09/03/20 Ernest Martin, Jr.          Prepare for (.3) and participate in call with Mr. Parker, Ms. Phillips, and       0.90       $877.50
                                     Mr. Zirkman to discuss
                                              (.6).


Total Fees                                                                                                                        $877.50

                                                           Timekeeper Summary

                    Timekeeper               Title                          Hours                Rate              Amount

                    Ernest Martin, Jr.       Partner                          0.90            $975.00              $877.50

                    Total Professional Summary                                                                     $877.50


Total Fees, Expenses and Charges                                                                                                  $877.50

Total Amount Due                                                                                                              USD $877.50
                     Case 20-10343-LSS                  Doc 1662-2            Filed 11/13/20             Page 27 of 29


                                                                                                                     Invoice Number: 21452173
                                                                                                                Invoice Date: October 30, 2020
                                                                                                                 Matter Name: Fee Applications
                                                                                                         Client/Matter Number: 0020234.00035
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                   For Professional Services Through September 30, 2020

Total Fees                                                                                                                            $11,720.00

Total Expenses                                                                                                                             $0.00

Total Fees, Expenses and Charges                                                                                                      $11,720.00

Total Invoice Balance Due                                                                                                       USD $11,720.00

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21452173  Client Number 0020234.00035  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1662-2   Filed 11/13/20   Page 28 of 29
                          Case 20-10343-LSS            Doc 1662-2       Filed 11/13/20         Page 29 of 29

Invoice Number: 21452173                                                                                              October 30, 2020
Matter Name: Fee Applications                                                                                              Page 3 of 3
Client/Matter Number: 0020234.00035
Billing Attorney: Ernest Martin, Jr.

Date         Timekeeper            Description                                                                      Hours      Amount

09/10/20 Denise A. Stilz           Work on 4th monthly fee application covering August fees and expenses,            1.70       $637.50
                                   including reviewing proformas for privilege.

09/11/20 Denise A. Stilz           Prepare 4th monthly fee application covering August fees and expenses.            1.70       $637.50

09/13/20 Adrian Azer               Review draft fee application (.3); communication with Ms. Stilz, Ms.              0.40       $280.00
                                   Morzak and Ms. Green                   (.1).

09/14/20 Carla Green               Final review of redacted invoices to check for privilege and confidentiality.     0.80       $448.00

09/15/20 Carla Green               Multiple correspondence with team regarding                                       0.50       $280.00


09/15/20 Denise A. Stilz           Redact privileged information from August invoices in preparation for             1.50       $562.50
                                   attaching to Fee Application (1.1); revise Fourth Monthly Fee Application
                                   (.4).

09/16/20 Denise A. Stilz           Finalize 4th Monthly Fee Application (.5); forward fee application to team        0.60       $225.00
                                   for approval (.1).

09/18/20 Carla Green               Final revisions to Fee Application prior to filing, including coordination of     0.40       $224.00
                                   same.

09/18/20 Denise A. Stilz           Revise Fourth Monthly Fee Application and send it to Ms. Green (.1);              0.30       $112.50
                                   prepare Exhibit A with unredacted invoices and forward to Ms. Green .2).

09/22/20 Kimberly Morzak           Call with H&B team regarding                                               .      0.10        $38.50

09/22/20 Denise A. Stilz           Post deadline to supply LEDES files to fee examiner on internal docketing         0.40       $150.00
                                   system (.1); forward newly formatted fees and expenses to Mr. Rucki (.1);
                                   prepare and send September fee application with unredacted invoices to
                                   Mr. Martin (.2).


Total Fees                                                                                                                   $11,720.00

                                                         Timekeeper Summary

                    Timekeeper             Title                         Hours                 Rate               Amount

                    Adrian Azer            Partner                          2.50           $700.00            $1,750.00
                    Carla Green            Associate                        5.70           $560.00            $3,192.00
                    Denise A. Stilz        Paralegal                       15.20           $375.00            $5,700.00
                    Kimberly Morzak        Paralegal                        2.80           $385.00            $1,078.00

                    Total Professional Summary                                                               $11,720.00


Total Fees, Expenses and Charges                                                                                             $11,720.00

Total Amount Due                                                                                                       USD $11,720.00
